“AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv.
DANIEL MOSS Case Number: CR 07-3042-1-LTS/CR 16-3058-1-LTS
C1 Revocation of Probation USM Number: —_ 03661-029
HE Revocation of Supervised Release Michael J. Lehan
LI Modification of Supervision Conditions Defendant’s Attorney

[CO AMENDED REVOCATION JUDGMENT
Date of Most Recent Judgment:

 

THE DEFENDANT:
BB admitted guilt to violation(s) as listed below of the term of supervision.
C1 was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

1 Use of a Controlled Substance 06/05/2020

2 Failure to Maintain Employment 06/08/2020

3 Failure to Follow USPO Directives 06/16/2020

4 New Law Violation 07/05/2020

5 Possession of Firearm 07/05/2020

The defendant is sentenced as provided in pages 2 through 3___ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

[1 The defendant was not found in violation of and is discharged as to such violation(s).

 

(1) The Court did not make a finding regarding violation(s)

 

     
 
 

It is ordered that the defendant must notify the United States Attorney for this
mailing address until all fines, restitution, costs, and special assessments i
restitution, the defendant must notify the court and United States Attorney of m:

rict within 30 days of any change of name, residence, or
osed by this judgment are fully paid. If ordered to pay
rial changes in economic circumstances.

Leonard T. Strand
Chief United States District Court Judge rV
Name and Title of Judge Signature of Judge

 

 

 

 

September 2, 2021 q/ 2 lv |
Date of Imposition of Judgment Date [1

Case 3:16-cr-03058-LTS-KEM Document 63 Filed 09/03/21 Page 1 of 3
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revacations/Modifications

Judgment—Page 2 of 3
DEFENDANT: DANIEL MOSS

CASE NUMBER: CR 07-3042-1-LTS/CR 16-3058-1-LTS

PROBATION

[]_ The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT
([] No imprisonment is ordered as part of this modification.

Wis The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 46 months. This term of imprisonment consists of 46 months imposed on Docket No. CR 07-3042-1- LTS and
24 months imposed on CR 16-3058-1-LTS, to be served concurrently. It is ordered that these terms of imprisonment
be served consecutively to the undischarged term of imprisonment imposed in the United States District Court for the
Northern District of lowa Docket No. CR 21-3002-1-LTS.

HE The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant be designated to a Bureau of Prisons facility in close proximity to the defendant's
family which is commensurate with the defendant's security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.

Om

The defendant must surrender to the United States Marshal for this district:

CD at Clam. [J pm. on

[J as notified by the United States Marshal.

 

(_ ‘The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:
(J before 2 p.m. on
(] as notified by the United States Marshal.

 

(] as notified by the United States Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
-UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

Case 3:16-cr-03058-LTS-KEM Document 63 Filed 09/03/21 Page 2 of 3
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revacations/Modifications
Judgment—Page _ 3 —sooff

DEFENDANT: DANIEL MOSS
CASE NUMBER: CR 07-3042-1-LTS/CR 16-3058-1-LTS

SUPERVISED RELEASE

Hl Upon release from imprisonment, No Term of Supervised Release is reimposed.

 

Case 3:16-cr-03058-LTS-KEM Document 63 Filed 09/03/21 Page 3 of 3
